PER CURIAM.
The appeal before us follows a related appeal between the same parties, Barber v. Barber, 878 So.2d 449 (Fla. 3d DCA 2004) (“Barber /”). In Barber I, this Court found that the parties’ marital settlement agreement was executed upon the mutual mistake of the parties and as a result, rescinded the agreement. Barber, 878 So.2d at 451. The appeal currently before us arises out of an award of attorney’s fees to the former husband as a result of the trial court’s enforcement of the marital settlement agreement. Because the former husband could not have been the prevailing party in enforcing an agreement which this Court, and the parties, recognized was ambiguous, the attorney’s fees award, which was entered while the Barber I appeal was pending, must be reversed.
Reversed.